PER CURIAM.
We reverse and remand with instructions to correct appellant’s sentence by giving him credit for the time he was incarcerated in Georgia pursuant to the Florida warrant or detainer, that time being January 25, 1982, through March 17, 1982. Zulla v. State, 404 So.2d 202, 203 (Fla. 2d DCA 1981); Jimenez v. State, 421 So.2d 192 (Fla. 4th DCA 1982); Osteen v. State, 406 So.2d 1239 (Fla. 2d DCA 1981); contra, Kurlin v. State, 302 So.2d 147 (Fla. 1st DCA 1974).
Reversed and remanded with instructions.
LETTS, C.J., and BERANEK and WALDEN, JJ., concur.